296 U.S. 596
56 S.Ct. 112
80 L.Ed. 422
Robert G. STONE and Carrie M. Stone, Trustees under  Will of Galen L. Stone, petitioners,v.Thomas W. WHITE, Former Collector of Internal  Revenue at Boston, Massachusetts.*
No. 202.
Supreme Court of the United States
October 14, 1935

Mr. Thomas Allen, of Boston, Mass., for petitioners.


1
For opinion below, see 78 F.(2d) 136.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the First Circuit denied.



*
 Motion to extend time to file petition for rehearing granted 296 U. S. 550, 56 S. Ct. 245, 80 L. Ed. 389.